     5:19-bk-16299 Doc#: 73 Filed: 02/24/21 Entered: 02/24/21 08:23:54 Page 1 of 4
                      UNITED STATES BANKRUPTCY COURT
                 EASTERN AND WESTERN DISTRICTS OF ARKANSAS
                                 CENTRAL DIVISION

In Re: MITCHELL, TERRY J. & LISA R.                                                     Case No: 19-16299
                                                                                             Chapter 13

             APPLICATION FOR COMPENSATION FOR ADDITIONAL SERVICES

       The attorney for the debtor(s) hereby represents that the following additional services have been
provided and submits this Application for Compensation for Additional Services.

1.     The following additional services have been provided as reflected by the following:
       Pleading: Plan Modification
       Docket No.: 70 Date Filed: 02/18/2021 Service Description Number:
       (If document not filed with the Court, attach copy of document.)

                                                                                          Maximum
Date Filed                                                                                            Requested
             Description of Service                                                       Allowable
with Court                                                                                             Amount
                                                                                             Fee
             1.    Post-Confirmation Amended Plan – Adding Only Unsecured
                                                                                               $100
                   Creditors (Awarded upon confirmation of plan)
             2.    Post-Confirmation Amended Plan (Awarded upon
2/18/2021                                                                                      $375    $375.00
                   confirmation of modified plan)
             3.    Pre- or Post-Confirmation Lien Avoidance Action (Uncontested/no
                                                                                               $400
                   trial)
             4.    Pre- or Post-Confirmation Lien Avoidance Action (Contested/trial)           $500
             5.    Post-Confirmation Letter to Creditor to Cease Collection Efforts,
                   Contacts, Post-Petition Garnishment (With relevant                           $50
                   documentation attached)
             6.    Post-Confirmation Notice of Bankruptcy Filed in Another Court
                                                                                                $50
                   (With relevant documentation attached)
             7.    Pre- or Post-Confirmation Defense of an IRS or DFA Motion for
                                                                                               $150
                   Relief From Stay to Setoff Refund
             8.    Post-Confirmation Defense of an IRS or DFA Motion to Compel to
                                                                                               $100
                   File Tax Returns
             9.    Pre- or Post-Confirmation Defense of a DFA Motion for Strict
                                                                                               $150
                   Compliance for Debtor Engaged in Business
             10.   Pre- or Post-Confirmation Motion to Assist Debtor in Compliance
                   or Performance of Plan, e.g. Motion to Incur Debt (Personal                 $375
                   Property), Abate Plan Payment, Refund/Disbursement (No trial)
             11.   Pre- or Post-Confirmation Motion to Assist Debtor in Compliance
                   or Performance of Plan, e.g. Motion to Incur Debt (Personal                 $500
                   Property), Abate Plan Payment, Refund/Disbursement (Trial)
             12.   Pre- or Post-Confirmation Motion to Sell, Refinance, Incur Debt or
                                                                                               $500
                   Modify Loan (Real Property) (No trial)
             13.   Pre- or Post-Confirmation Motion to Sell, Refinance, Incur Debt or
                                                                                               $650
                   Modify Loan (Real Property) (Trial)
             14.   Pre- or Post-Confirmation Objection to Claim (Uncontested; filed
                                                                                               $200
                   by debtor’s attorney)
             15.   Pre- or Post-Confirmation Objection to Claim (Contested; filed by
                                                                                               $400
                   debtor’s attorney)
             16.   Motion for “Hardship Discharge” Pursuant to 11 U.S.C. § 1328(b)
                                                                                               $400
                   (If funds available)
       5:19-bk-16299 Doc#: 73 Filed: 02/24/21 Entered: 02/24/21 08:23:54 Page 2 of 4
                17.     Pre- or Post-Confirmation Defense of a Motion for Relief from Stay
                        or Creditor’s Motion to Dismiss (No trial and not provided as
                        surrendered/abandoned in plan and when fees are not requested               $300
                        under another section of this paragraph, e.g., amended plan or
                        amended schedules)
                18.     Pre- or Post-Confirmation Defense of a Motion for Relief from Stay
                                                                                                    $600
                       or Creditor’s Motion to Dismiss (Trial)
                19.     Pre- or Post-Confirmation Defense of a Trustee’s Motion to
                       Dismiss (Other than for failure to amend, submit documentation or
                       file schedules and when fees are not requested under another                 $100
                       section of this paragraph, e.g., amended plan or amended schedules)
                       (No Trial)
                20.     Pre- or Post-Confirmation Defense of a Trustee’s Motion to
                       Dismiss (Other than for failure to amend, submit documentation or
                       file schedules and when fees are not requested under another                 $300
                       section of this paragraph, e.g., amended plan or amended schedules)
                       (Trial)
                21.     Post-Confirmation Amendment to Schedules C, I & J (Not part of
                                                                                                    $200
                        an amended plan or other motion)
                22.    Proof of Claim (With relevant documents attached, including
                                                                                                    $150
                       security documents)
                23.    Pre- or Post-Confirmation Motion to “Reinstate” or Set Aside
                       Dismissal Order (Other than for failure to timely file/submit                $250
                       documents or plan)
                24.    Post-Confirmation Motion to “Deconsolidate”/Sever Case                       $300

 2. The following costs have been incurred with this Application:

 Actual Costs to Notify 9 Creditors by Regular Mail (Not to Exceed $2.25 per Creditor)
         (Itemize each type of Notice)                                                                        $15.75
         Notice of        dated        (       Notices)
 Actual Costs to Notify      Creditors by Certified Mail (Not to Exceed $9 per Creditor)
         (Itemize each type of Notice)
            Notice of        dated       (        Notices)
 Fee to Add/Remove Creditors - Amount Actually Paid
         Indicate Date and Purpose of Payment:

 3. This total request is:

 Total Fees Requested                                                                                         $375.00
 Total Costs Requested                                                                                         $15.75
                                                    Total Additional Fees and Costs Requested:                $390.75

No agreement has been made directly or indirectly, and no understanding exists for division of fees
between the attorney for the debtor and any other person, firm, or corporation.

 Approved by:                                                       Respectfully submitted:
 /s/                                                              /s/ Clinton W. Lancaster
 Debtor’s Signature                                               Attorney’s Signature
 /s/                                                              Attorney Name:       Clinton W. Lancaster
 Debtor’s Signature                                               Address:             PO Box 1295
 *If debtor(s)’ signature(s) are not obtained, a notice and                            Benton, AR 72018
 opportunity to object must be served on the debtor(s).           Phone Number:        501-776-2224

                                                              2
    5:19-bk-16299 Doc#: 73 Filed: 02/24/21 Entered: 02/24/21 08:23:54 Page 3 of 4
                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

IN RE: MITCHELL, TERRY J. & LESA                     Case No.: 5:19-BK-16299
MITCHELL

       DEBTORS                                              CHAPTER 13



                        NOTICE OF OPPORTUNITY TO OBJECT

      You are hereby notified that attorney Clinton W. Lancaster has filed the attached
Application for Compensation for Additional Services. Objections to the Application for
Compensation must be filed with the Bankruptcy Court at 300 West Second Street, Little
Rock, Arkansas 72201 in writing within twenty-one (21) days from this notice.

      If objections to the Application for Compensation are filed, they will be set for
hearing by subsequent notice. If no objections are received, the Application for
Compensation may be approved without further notice or hearing.


                                             Respectfully Submitted,


                                             /s/ Clinton W. Lancaster
                                             Clinton W. Lancaster
                                             Attorney at Law, Ark. Bar No. 2011179
                                             THE LANCASTER LAW FIRM, PLLC
                                             P.O. Box 1295
                                             Benton, AR 72018
                                             P: (501) 776-2224
                                             F: (501) 778-6186
                                             clint@thelancasterlawfirm.com


                               CERTIFICATE OF SERVICE

       I, Clinton W. Lancaster, do hereby certify that a true and correct copy of the
foregoing Application for Compensation for Additional Services and Notice of Opportunity
to Object have been mailed to the names and addresses listed below on this 24th day of
February 2021.

                                                                     /s/ Clinton W. Lancaster
                                                                       Clinton W. Lancaster


                                              3
      5:19-bk-16299 Doc#: 73 Filed: 02/24/21 Entered: 02/24/21 08:23:54 Page 4 of 4
Jack W. Gooding
Chapter 13 Trustee
(via electronic filing)

Lesa Mitchell
9620 Redbud St
Tull, AR 72015
 (via US Mail)




                                           4
